Citation Nr: 0629908	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  98-10 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 
10 percent for residuals of left knee injury arising from an 
original grant of service connection. 

2. Entitlement to an initial disability rating in excess of 
10 percent for residuals of fracture of the right 5th 
metacarpal arising from an original grant of service 
connection. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1990 to June 
1994.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an October 1994 rating decision of the VA 
Regional Office (RO).  In that decision, the RO granted 
service connection for residuals of left knee injury and 
fracture of the right 5th metacarpal and assigned 
noncompensable ratings, effective June 21, 1994.  

In January 1999, the RO increased the noncompensable 
disability rating assigned for residuals of left knee injury 
to 10 percent, effective June 21, 1994.  In December 2004, 
subsequent to June 2001 Board remand, the RO increased the 
noncompensable disability rating assigned for residuals of 
fracture of the right 5th metacarpal to 10 percent, effective 
June 21, 1994.  


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by 
noncompensable limitation of motion and pain. 

2.  The veteran's right little finger is numb, with pain and 
weakness radiating into the right wrist. 






CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating for 
residuals of a left knee injury have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.40, 4.45, 4.71a, Diagnostic Code 5299-5261 (2006). 

2.  The criteria for a 30 percent disability rating for 
"moderate" incomplete paralysis of the ulnar nerve have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.120, 4.124a, Diagnostic Code 5227, 8516 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran perfected an appeal of the noncompensable 
disability rating initially assigned for residuals of left 
knee injury and fracture of the right 5th metacarpal in 
October 1994.  In January 1999, the RO increased the 
noncompensable rating assigned for the left knee disability 
to 10 percent, effective June 21, 1994.  In December 2004, 
the RO increased the noncompensable rating for the right 5th 
metacarpal disability to 10 percent, effective June 21, 1994.  
In a claim for an original or increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded. AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Because the veteran has appealed the initial rating, 
the Board must consider the applicability of staged ratings 
covering the time period in which his claim and appeal have 
been pending. Fenderson v. West, 12 Vet. App. 119, 126-27 
(1999).

When an unlisted condition is encountered, it is permissible 
to rate it under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin. 38 C.F.R. § 4.20 (2006).
1.	Residuals of left knee injury 

In selecting a diagnostic code, the Board must explain any 
inconsistencies with previously applied diagnostic codes.  
See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The 
RO granted service connection for residuals of left knee 
injury and evaluated the condition under Diagnostic Code 5257 
for other impairment of the knee with recurrent subluxation 
or lateral instability.  The veteran's claim was reviewed in 
December 2004, in light of VAOGCPREC 9-98, which provides for 
separate ratings for decreased motion on flexion and 
extension.  The RO found no objective evidence of recurrent 
subluxation or lateral instability of the left knee; however, 
limitation of motion on extension of the left leg was 
observed.  Therefore, the RO changed the applicable rating 
criteria to Diagnostic Code 5299-5261 for limitation of 
motion on extension and a 10 percent disability rating was 
assigned, effective June 21, 1994. 

Limitation of extension of a leg to 10 degrees warrants a 10 
percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, limitation of extension to 
20 degrees warrants a 30 percent evaluation, limitation of 
extension to 30 degrees warrants a 40 percent evaluation, and 
limitation of extension to 45 degrees warrants a 50 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006). 

A September 1994 VA medical examination revealed a swollen 
lateral malleolus and slight ballottement of the left 
patella.  Although no lateral instability was noted, the 
veteran's range of motion on flexion was limited to 50 
degrees.  Range of motion on extension was within normal 
limits.  The examiner diagnosed an unstable left knee.  An 
October 1994 x-ray revealed calcification at the superior 
aspect of the medial condyle at the point of attachment of 
the tibial collateral ligament.  

No swelling, deformity, loose motion, or lateral instability 
was observed during a September 1998 VA medical examination.  
Range of motion on flexion was 125 degrees; range of motion 
on extension was 5 degrees.  The examiner diagnosed chronic 
left knee strain.  July 1999 x-rays revealed normal 
structures, while an MRI performed at this time revealed 
intact ligaments without evidence of meniscal tears. 
A September 2000 VA examination revealed no swelling, 
deformity, or lateral instability of the left knee.  Range of 
motion on flexion was 130 degrees; range of motion on 
extension was within normal limits.  During the veteran's 
December 2001 VA examination, the examiner noted 130 degree 
range of motion on flexion and range of motion on extension 
limited to 10 degrees.  The veteran's muscle tone was normal.  

A May 2004 statement written by the veteran's VA treating 
physician reported that a recent MRI revealed evidence of 
chronic tendonitis of the left anterior cruciate ligament.  
The physician noted that the veteran's condition resulted in 
pain, difficulty getting in and out of vehicles and standing 
in one position, and repeated episodes of feeling the left 
knee "giving way" anteriorly.  The physician determined 
that the veteran was unable to continue his employment as an 
automobile salesman. 

In September 2004, the veteran underwent a VA examination of 
the left knee.  He complained of chronic, constant pain four 
to five hours per week, occasional swelling, and impairment 
of his daily activities and employment duties.  On 
examination, the veteran demonstrated flexion to 90 degrees 
and extension to 0 degrees.  The examiner noted a one inch 
difference between the diameter of the left calf when 
compared to that of the right.  In light of the veteran's 
symptoms and the anterior cruciate swelling revealed on his 
MRI, the examiner diagnosed a left knee strain.  

A higher initial disability rating for residuals of left knee 
injury is not warranted under the present facts.  The medical 
evidence reveals no ankylosis, recurrent subluxation, or 
lateral instability at any time relevant to the instant 
appeal.  X-rays taken of the left knee in October 1994, 
September 1998, and July 1999 revealed no dislocated 
semilunar cartilage or evidence of degenerative or traumatic 
arthritis.  The veteran's service connected disability is 
manifested by occasional swelling of the anterior cruciate 
ligament in the left knee and limitation of extension of the 
left leg to 10 degrees.  

The veteran has already been assigned a 10 percent disability 
rating for limitation of extension of his leg to 10 degrees.  
Extension of the leg is not limited to 15 degrees; in fact, 
on the most recent examination extension was full, but 
flexion was limited to a noncompensable degree.  Therefore, 
he is not entitled to a disability rating in excess of 10 
percent.  Further, the evidence does not reveal residual 
manifestations of his left knee injury warranting a rating 
higher than already granted for a specific period or "staged 
rating" at any time since the effective date of the claim.  
Fenderson, 12 Vet. App. 119, 126-27 (1999).

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance. See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); 38 C.F.R. § 4.40 
(2006).  Diagnostic Code 5261, under which the left knee 
disorder is rated, is based solely on limitation of motion on 
extension of the leg.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).  The veteran's left knee disability is manifested by 
pain and limitation of motion.  A 10 percent rating is 
supported by noncompensable limitation of motion with pain.  
In the absence of greater limitation of motion, the Board 
finds that pain and limitation of motion in the left knee are 
appropriately compensated by the 10 percent rating that has 
been assigned.  

2.	Residuals of fracture of the right 5th metacarpal 

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran. If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation. 38 U.S.C.A. § 
5110(g) (West 2002). Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation. VAOPGCPREC 3-00.

The Board notes that the rating criteria for evaluating 
disabilities affecting single or multiple digits of the hand 
were amended, effective August 26, 2002.  While the 
substantive rating criteria for little finger impairment have 
not changed, a note to Diagnostic Code 5227 now requires that 
the rater consider whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.

The veteran's residuals of fracture of the right 5th 
metacarpal are rated under Diagnostic Code 5227-8516 for 
ankylosis of the little finger with residual numbness and 
weakness.  According to Diagnostic Code 5227, both favorable 
and unfavorable ankylosis of the ring or little finger 
warrant a noncompensable disability rating.  

Diagnostic Code 8516 sets forth the criteria for rating 
disabilities involving the ulnar nerve.  "Mild" incomplete 
paralysis affecting the major hand warrants a 10 percent 
evaluation.  "Moderate" incomplete paralysis affecting the 
major hand warrants a 30 percent rating.  38 C.F.R. § 4.124a, 
Diagnostic Code 8516.  It is noted that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve. Where the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.

An October 1994 x-ray revealed a healed fracture of the right 
5th metacarpal with evidence of moderate deformity at the 
distal end.  The veteran underwent a VA joint examination in 
September 1998.  He complained of dropping objects 
occasionally and difficulty picking up objects that weigh 
more than 10 to 15 pounds.  The examiner noted that the 
veteran was able to approximate his thumb to the tips of his 
fingers and his fingers to the median transverse fold of his 
palm.  Average right hand strength was 23.5 kg.  The examiner 
diagnosed residuals of fracture of the right 5th metacarpal 
with traumatic arthritis.  

X-rays taken in July 1999 revealed no acute fracture, 
dislocation, or bone pathology.  The veteran's September 2000 
VA joint examination revealed evidence of some tenderness 
without swelling.  Range of motion in the hand was normal.  
During a December 2001 VA medical examination, the examiner 
observed no deformity or tenderness in the veteran's right 
hand.  Although the veteran was initially hesitant to bend 
the little finger, he was able to make a full fist with the 
examiner's assistance.  The strength of his fist was within 
normal limits.  There were no changes in the skin of the 
right hand.  

The veteran demonstrated full range of motion in the right 
little finger during a September 2004 VA medical examination.  
He complained of pain in the right little finger that 
radiated into the wrist whenever he placed pressure on his 
hand.  The examiner observed weakness and numbness in the 
affected finger, measured at 4 out of 5.  After examining an 
x-ray of the wrist and hand which revealed no bony 
abnormalities, the examiner attributed the veteran's 
weakness, numbness, and pain to nerve damage. 

Comparing his symptoms to the rating schedule, it is clear 
that the criteria for a 30 percent rating for "moderate" 
incomplete paralysis of the ulnar nerve have not been met.  
On examination, the veteran has pain and numbness of the 
little finger which radiates into his wrist.  In addition, he 
demonstrates slight weakness of the right little finger.  
However, there is no objective evidence of limitation of 
motion of the right little finger or wrist.  Further, he does 
not exhibit right hand muscle atrophy.  These manifestations 
can be reasonably characterized as representative of 
"mild," rather than "moderate," incomplete paralysis 
involving a terminal branch of the right ulnar nerve.  
Therefore, the veteran is not entitled to a disability rating 
higher than 10 percent for the service connected residuals of 
fracture to the right 5th metacarpal.  Further, the evidence 
does not reveal residual manifestations of right 5th 
metacarpal fracture warranting a rating higher than already 
granted for a specific period or "staged rating" at any 
time since the effective date of the claim.  Fenderson, 12 
Vet. App. 119, 126-27 (1999).

The Board must consider whether an extraschedular rating may 
be in order.  The Board does not have the authority to 
assign, in the first instance, a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1), and given 
the circumstances of this case, there is no basis to refer 
this matter to the designated VA officials for consideration 
of an extraschedular rating.  Extraschedular ratings are 
limited to cases in which there is an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, such as to render impractical the 
application of the regular schedular rating standards.

There is no evidence that the veteran's service connected 
residuals of left knee injury and fracture of the right 5th 
metacarpal disabilities have resulted in frequent 
hospitalizations during the time period relevant to his July 
1994 claim for service connection.  The evidence indicates 
that the veteran is an automobile salesman.  The veteran 
contends that his left knee disability interferes with his 
ability to climb in and out of vehicles and stand for long 
periods of time and his right little finger disability 
interferes with his ability to type.  In addition, he has 
submitted a September 2004 statement from his physician 
attesting to his inability to perform the duties of an 
automobile salesman.  It is clear that the veteran's service 
connected disabilities interfere with his employment as an 
automobile salesman.  However, disability ratings are 
intended to compensate for reductions in earning capacity as 
a result of a specific disorder.  The fact that the veteran 
is unable to continue working as an automobile salesman does 
not mean that he would be prevented from engaging in 
comparable work that does not have the physical requirements 
that employment as an automobile salesman entails.  In the 
absence of evidence documenting interruptions in employment 
or other exceptional or unusual circumstances, the veteran's 
service-connected left knee and right little finger 
disabilities alone do not place him in a position different 
from other veterans with a combined 20 percent disability 
rating.  

The preponderance of the evidence is against the veteran's 
claim for an increased rating.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim for an increased 
rating for residuals of left knee injury and fracture of 
right 5th metacarpal must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
service connection in correspondence dated October 2001 by 
informing him of the evidence he was required to submit, 
including any evidence in his possession and the evidence the 
RO would obtain on his behalf.  The record reveals that the 
veteran did not receive notice of the evidence he was 
required to submit to establish entitlement to an increased 
rating for his service connected disabilities.  The Board 
notes that by virtue of the December 2004 rating decision and 
the November 2000, April 2002, February 2003, and December 
2004 supplemental statements of the case; the veteran has 
been advised of the laws and regulations governing the claim, 
and the basis for denial of the claim.  The veteran submitted 
statements in support of his claim in December 2000, November 
2003, and May 2004.  He also submitted an opinion statement 
from his physician in May 2004.  The veteran has been given 
ample opportunity to submit additional evidence and written 
argument. 

The Board finds that the veteran has been provided adequate 
notice of the evidence needed to successfully prove his claim 
and that there is no prejudice to him by appellate 
consideration of the claim at this time without remand of the 
case to the RO to provide additional assistance to the 
veteran in the development of his claim as required by 
statute or to give his representative another opportunity to 
present additional evidence and/or argument.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The record on appeal demonstrates 
the futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claim.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Further, in an October 2001 letter, the RO provided the 
requisite notification regarding disability ratings and 
effective dates, prior to its April 2002 and February 2003 
supplemental statements of the case denying a disability 
rating in excess of 10 percent for residuals of left knee 
injury and the December 2004 decision increasing the rating 
to 10 percent for residuals of fracture of the right 5th 
metacarpal and assigning an effective date of June 21, 1994.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant. 

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
medical records, VA treatment records, private medical 
records, and furnished him with VA medical examinations in 
September 2000, December 2001, and September 2005.  He has 
not indicated the existence of any other evidence that is 
relevant to this appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
this claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim. 


ORDER

1. Entitlement to an initial disability rating in excess of 
10 percent for residuals of left knee injury arising from an 
original grant of service connection is denied. 

2. Entitlement to an initial disability rating in excess of 
10 percent for residuals of fracture of the right 5th 
metacarpal arising from an original grant of service 
connection is denied. 




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


